Citation Nr: 0307178	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-13 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).      

3.  Entitlement to financial assistance in the purchase of an 
automobile, for accrued benefits purposes.         

REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran was injured while on active duty for training 
(ACDUTRA) while in the Army National Guard from March 13, 
1960 to August 29, 1960 and is service connected for 
residuals of that injury.  He died in November 1998, and the 
appellant is his surviving spouse.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 1999, the appellant testified at an RO hearing.  
Later, in September 2001, the appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  
Copies of the transcripts of these hearings have been 
associated with the claims file.      

In July 2002, the Board forwarded the case to an independent 
medical expert (IME) for an advisory opinion.  The requested 
opinion was received at the Board in August 2002.  The IME 
report was forwarded to The American Legion, who has served 
as the appellant's representative in this appeal.  The 
American Legion declined further argument in February 2003.  
The case is now ready for appellate review.  

In a VA Form 21-4138, the appellant requested that VA pay off 
her mortgage under the VMLI program and, at the September 
2001 Travel Board hearing, she reiterated her contention that 
the veteran's mentally retarded stepson should received 
benefits as a helpless dependent adult child.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist duties 
to the appellant by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
the issues addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on November 10, 1998, as a result of 
cardiopulmonary arrest with no contributing or significant 
conditions listed as contributing to the veteran's death.

4.  At the time of his death, the veteran had a total rating 
for individual unemployability due to his service-connected 
disabilities: degenerative disc and degenerative joint 
disease of the lumbosacral spine with degenerative 
spondylolisthesis, rated as 60 percent disabling; trauma to 
left knee with degenerative joint disease, status post 
fusion, rated as 30 percent disabling; and residuals of an 
appendectomy and of a right wrist fracture with residuals, 
both rated as noncompensable disabling; for a combined 
disability rating of 70 percent.

5.  The veteran was treated for various health problems, 
including his service-connected disabilities, at the Dayton 
and Cleveland VA Medical Centers (VAMCs) from 1997 until just 
prior to his death.    

6.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.    

7.  The cause of the veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on VA's 
part.  The medical complications surrounding his death were 
reasonably foreseeable at the time of his death.               

8.  In August 1998, the veteran was found to be eligible for 
financial assistance in the purchase of an automobile; such 
assistance was not paid prior to the veteran's death in 
November 1998; and his surviving spouse claims accrued 
benefits for financial assistance in the purchase of an 
automobile.    


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1151 for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (2002).

3.  Financial assistance in the purchase of an automobile 
does not involve periodic monetary benefits, and it is not an 
accrued benefit payable to a surviving spouse.  38 U.S.C.A. 
§§ 3902, 5121 (West 2002); 38 C.F.R. § 3.1000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted and 
became effective.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims for the 
cause of the veteran's death and accrued benefits have been 
properly developed as service, non-VA and VA medical records, 
private physician's statements, a July 2002 independent 
medical opinion, transcripts of the October 1999 RO and 
September 2001 Travel Board hearings, and the appellant's and 
her representative's statements have been associated with the 
claims file.  Thus, the Board is satisfied that all relevant 
facts have been properly developed, to the extent possible, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5103A (West 2002).  In this connection, the Board finds 
that the service, non-VA and VA medical records, private 
physician and lay statements, and the July 2002 independent 
medical opinion, which evaluate the status of the veteran's 
health before and at the time of his death and VA treatment, 
are adequate for determining whether service connection is 
warranted for the cause of the veteran's death, to include 
entitlement to DIC under the provisions of 38 U.S.C. § 1151.  

Even though the RO originally denied the appellant's claim 
for service connection for cause of the veteran's death as 
not well grounded, the Board finds no prejudice to the 
appellant in this case by adjudicating the question of 
entitlement to service connection for cause of death or for 
compensation under the provisions of 38 U.S.C. § 1151.  This 
is so because the requirements regarding notice, which must 
be provided to the appellant under the VCAA have been 
satisfied by the various informational letters, a March 1999 
statement of the case (SOC), December 1999 and January 2000 
supplemental statements of the case (SSOCs), various rating 
actions, and the statements of the hearing officer and the 
undersigned Veterans Law Judge, as VA advised the appellant 
and her representative of the provisions of the VCAA and of 
what must be demonstrated to establish service connection for 
cause of the veteran's death and for compensation under the 
provisions of 38 U.S.C. § 1151, asked her to provide 
additional information, and advised her of the RO's efforts 
to obtain information in support of her claims.   In 
addition, an independent medical opinion was procured and the 
appellant and her representative were given additional time 
to respond to that opinion.  Both filed responses to the 
independent medical opinion, which were received by the Board 
in December 2002 and February 2003.

Similarly, with regard to the issue of accrued benefits the 
requirements regarding notice and duty to assist, which must 
be provided to the appellant under the VCAA have been 
satisfied by the various informational letters, a June 1999 
SOC, December 1999 and January 2000 SSOCs, various rating 
actions, and the statements of the hearing officer and the 
Veterans Law Judge, as VA advised the appellant and her 
representative of the provisions of the VCAA and what must be 
demonstrated to establish entitlement to accrued benefits.  
The essential facts are not in dispute; however, the Board 
observes that the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  A review of the file indicates that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her accrued benefits claim.  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. 
§ 3.159 (2002); Dela Cruz, 15 Vet. App. 143.

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
her claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).
 
Analysis

Service Connection for Cause of Death

The appellant's principal argument is that the veteran's 
inability to exercise as a result of his service-connected 
back and knee disabilities caused, or materially contributed, 
to the cardiopulmonary disorders that were the cause of his 
death.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service, to include ACDUTRA.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as renal and cardiovascular disease, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against her claim. However, 
for the following reasons, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

National Guard medical records indicate that the veteran 
suffered injury to his left knee while on ACDUTRA in 1960.  
Subsequently, he eventually required surgical fusion of the 
knee and was granted service connection, on a secondary 
basis, for additional orthopedic problems of the right knee, 
back, and right wrist.  Prior to 1987, the veteran had an 
acute myocardial infarction for which he underwent cardiac 
catheterization and coronary arteriography.  This showed a 
complete occlusion of the proximal right coronary artery that 
supplied a (then) dyskinetic posterior wall, as well as a 40 
percent stenosis of the left anterior descending artery, and 
95 percent stenosis of its first diagonal branch, and a 20 
percent circumflex artery stenosis.  Overall left ventricular 
function was preserved with a 59 percent ejection fraction.  
The right coronary and diagonal arteries were specifically 
noted to be "not suitable for bypass," the former because 
it supplied a presumed dead region and the latter because of 
the small size.  Except for two electrocardiograms (ECG) in 
the records from 1988 and 1993, the veteran had no further 
recorded interface with cardiovascular care until just before 
his bypass surgery 1998.  In the interim, beginning in 
September 1997, the veteran was hospitalized at private and 
VA medical facilities for several months for acquired 
pneumonia and adult respiratory distress syndrome, which 
required prolonged mechanical ventilation, tracheostomy, 
chest tubes for bronchopulmonary fistula, thoracoscopic 
pleurodesis for persistent air leak, PEG tube and 
antibiotics.  He was diagnosed with emphysema.

The veteran's next encounter with cardiac care appears to 
have occurred in May 1998, when he was admitted to a private 
hospital because of a couple days of lethargy and sleeping 
pill overdose was also mentioned.  During this hospital stay, 
the veteran gave a history of unstable angina and underwent 
cardiac catheterization and coronary arteriography again.  
Based on the veteran's clinical presentation (unstable 
angina), VA doctors recommended bypass surgery.  This was 
performed on May 31, 1998 and consisted of saphenous vein 
grafting to posterior descending artery and a left internal 
mammary graft to the left anterior descending artery.  
Following his bypass surgery, the veteran had some outpatient 
cardiology visits, during which it was noted that he was 
having no angina or other cardiovascular complaints and 
seemed to be doing well from this perspective.  The last of 
these visits occurred on October 28, 1998, less than 2 weeks 
before his death.

The veteran expired at home on November 10, 1998.  The 
immediate cause of death, as noted on the death certificate, 
was cardiopulmonary arrest with no contributing or 
significant conditions listed as contributing to the 
veteran's death.  Thus, there were no conditions listed as 
being due to, or the consequence of, any of the veteran's 
service-connected disabilities.

In addition, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's cardiovascular or pulmonary 
disorders were incurred in service or within one year after 
discharge.

At the time of his death, the veteran had a total rating for 
individual unemployability due to his service-connected 
disabilities: degenerative disc and degenerative joint 
disease of the lumbosacral spine with degenerative 
spondylolisthesis, rated as 60 percent disabling; trauma to 
left knee with degenerative joint disease, status post 
fusion, rated as 30 percent disabling; and residuals of an 
appendectomy and of a right wrist fracture with residuals, 
both rated as noncompensable disabling; for a combined 
disability rating of 70 percent.  

The Board observes that the veteran's private physician, 
Thomas L. Rapp, D.O., commented on the circumstances leading 
to the veteran's death in three separate statements sent to 
the appellant.  In a May 1999 statement, Dr. Rapp indicated 
that the veteran had been his patient since September 1993 
for the following problems: hypertension, hyperlipidemia, 
chronic abnormal liver function, COPD, spinal problems to 
include the fusion of the left knee, and mitral valve 
prolapse.  The findings of a June 1998 VA surgeon's report 
provided by the appellant included coronary artery disease, 
status post inferior myocardial infarction 1998, unstable 
angina, mild renal dysfunction and anemia.  This was after a 
double coronary artery bypass graft operation done at the 
Cleveland VAMC.  Also supplied to him was a pathology report 
from the Dayton VAMC indicating changes consistent with 
emphysema in the veteran's left lung.  As such, Dr. Rapp 
noted that the veteran's death was cardiopulmonary, which 
means heart and lung, in that those two organs need to work 
in concert with one another in absolute harmony.  If either 
one is pathological then the other can be influenced 
adversely.  He added that that the conditions which started 
the cascade culminating in the veteran's death was unknown, 
leading to the diagnosis of cardiopulmonary arrest, but 
contributing to the veteran's arrest and death were 
definitely coronary artery disease and emphysema.  Dr. Rapp 
stated that chances were that the veteran had a massive heart 
attack and succumbed as a result of that.  In March and April 
2000 statements, Dr. Rapp indicated that the veteran had 
known coronary artery disease and unstable angina, which 
meant unstable heart condition, that was getting worse and 
evidently the veteran could have died at any moment with or 
without any intervention on his part by heart surgeons.  He 
added that it might be true that the coronary bypass graft 
surgery was a contributing factor in the veteran's death, but 
it seemed to him that VA was trying to save the veteran's 
life while knowing that he had a very severe life-threatening 
condition.  Dr. Rapp stated that it seemed prudent and wise 
to try to relieve someone's malady, and in this situation, 
possibly an emergency situation, the veteran was dying and 
something had to be done or he was just going to die anyway, 
and no one of course would know how long that would have 
been.  To say that doing a procedure caused the veteran's 
death, Dr. Rapp indicated that he did not have the privilege 
of knowing and having all the information regarding the 
technical aspects of the case, but it just seemed that the VA 
doctors were qualified physicians trying to save a man's 
life, doing the best thing that they could for him at the 
time, and it just did not work out.  He concluded, in the 
March 2000 statement, that the veteran was too far gone and 
his heart could not stand anymore.  In an April 2000 addendum 
letter to the appellant, Dr. Rapp indicated that he had read 
the information she had sent him from the VA, as well as her 
letter, and basically reiterated his former statements.  But 
he added that the veteran died of complications of both his 
heart and lung conditions.

The only other medical opinion of record pertaining to the 
relationship between the veteran's service-connected 
disabilities and his death is a July 2002 independent medical 
opinion.  In that opinion, John M. Miller, M.D., Professor of 
Medicine at Indiana University School of Medicine and 
Director of Clinical Cardiac Electrophysiology, stated that 
the evidence is that it is not at all likely that the 
veteran's service-related orthopedic conditions contributed 
in a substantial or material way to his death.  Dr. Miller 
added that, as the veteran's service-related disabilities 
were orthopedic, they would be very unlikely to have any 
bearing on his cardiac disease or presumed cardiac or 
respiratory death.  In response to the appellant's contention 
that the veteran's coronary artery disease was somehow 
worsened by his service-related orthopedic problems, Dr. 
Miller stated in that it is true that the veteran's knee 
fusion and orthopedic pain would have decreased his ability 
to exercise and thus prevented him from using vigorous 
physical exercise to ward off coronary disease.  However, he 
added that exercise is but one factor in the prevention of 
coronary disease and the veteran's orthopedic condition would 
not prevent his adhering to a healthy diet, controlling his 
blood pressure and lipids, or refraining from smoking (and it 
is clear that the veteran had not smoked for more than 20 
years).  Dr. Miller concluded that he could not immediately 
think of a mechanism whereby orthopedic problems of 
themselves would worsen coronary arteries disease.      

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by ACDUTRA and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence that 
the veteran's service-connected orthopedic disabilities or 
inactive residuals of an appendectomy substantially or 
materially contributed to the cause of his death.  The 
veteran's appendectomy scar had been rated noncompensable 
disabling for years.  Although the veteran's service-
connected orthopedic disabilities prevented him from 
exercising, there is no probative medical evidence indicating 
the effects of his service-connected disabilities prevented 
him from adhering to a healthy diet, controlling his blood 
pressure and lipids, or refraining from smoking to ameliorate 
his coronary artery disease, which caused his death.

On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  As noted above, there is 
no competent medical evidence of record that supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
cardiovascular or pulmonary disease many years after service.  
Moreover, the medical evidence of record does not reflect any 
complaints, treatment, manifestations or diagnosis of 
cardiovascular or pulmonary disease, while on ACDUTRA or 
within one year of discharge from service.  Nor does it show 
an etiological relationship between the cardiopulmonary 
arrest that was the direct cause of his death and any 
incident or event from his service.  Thus, service connection 
is not warranted for cardiovascular or pulmonary disease.  In 
addition, although alleged by the appellant, there is no 
competent medical evidence, which reflects that the veteran's 
service-connected orthopedic disabilities aggravated or in 
way contributed to the onset and related medical problems 
that directly caused or contributed his death in November 
1998.  

In summary, no medical evidence of record links the cause of 
the veteran's death as listed on his death certificate to any 
event or etiology of service.  Moreover, application of the 
pertinent statutes and regulations does not permit the grant 
of service connection for the veteran's cardiovascular or 
pulmonary disease on a presumptive basis since it is not 
shown that such disease or disorder became manifest within 
one year after service.  38 C.F.R. §§ 3.307, 3.309.

The only remaining evidence in support of the appellant's 
claims is her own opinion linking the veteran's death to his 
service-connected orthopedic disabilities.  However, being a 
layperson, she is not competent to give an opinion regarding 
medical causation or diagnosis, and her statements on such 
matters do not establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the claim must be 
denied.

Consequently, the weight of the medical evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death and must be denied.

1151 Claim
 
The appellant also contends that the veteran's death was the 
result of improper VA treatment, including as a result of the 
June 1998 coronary artery bypass procedure.  At the September 
2001 Travel Board hearing the appellant stated prior VA 
medical opinions revealed the veteran was not a candidate for 
the June 1998 bypass procedure in that the procedure had been 
undertaken in error.  In support of her claim, she submitted 
a copy of February 1987 VA medical report, indicating that 
the veteran's right coronary artery was not suitable for 
bypass grafting. 

With respect to the appellant's claim under the provisions of 
section 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In response to a question posed by the Board, the July 2002 
independent medical examiner, Dr. Miller, opined that it is 
not at all likely that the veteran's death was caused, 
directly or indirectly, by carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault on the part of VA.  In fact, Dr. Miller stated that the 
evidence points to the opposite conclusion--that every effort 
was made to preserve the veteran's life and enhance health.  
He believed that the records show that the veteran was given 
good and appropriate care for his coronary artery disease.  
The veteran appeared to have benefited from the bypass 
procedures, as he had no more angina and was able to get out 
and engage in some activities outside the home without 
cardiovascular complaints or abnormal findings at his 
outpatient visits.  Dr. Miller concluded that he found 
nothing in the record of the veteran's treatment that is 
below standard of care, and certainly nothing that would have 
any bearing on his demise.

Dr. Rapp appears to agree with Miller's conclusion as he 
stated that it just seemed to him that the VA doctors were 
qualified physicians trying to save a man's life, doing the 
best thing that they could for him at the time, and it just 
did not work out.  He concluded, in the March 2000 statement, 
that the veteran was too far gone and his heart could not 
stand anymore.  

The Board finds that the record contains absolutely no 
medical evidence to the fact that there was any carelessness, 
and negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA in 
furnishing the veteran's care, or that there was an event 
that was not reasonably foreseeable.  

Beyond the appellant's contentions, the record simply 
contains no evidence that demonstrates that there was any 
degree of fault on the part of VA in treating the veteran, or 
that the veteran's death was the result of any unforeseen 
event.  Absent some medical evidence to the contrary, the 
opinions of Dr. Rapp and, in particular, Dr. Miller, who 
reviewed the veteran's medical records are uncontroverted on 
this point.  While the appellant has presented testimony 
concerning the fact that she did not know whether the 
veteran's informed consent was obtained before or after 
surgery was performed or whether the form itself is 
completely filled out, it is uncontroverted that without the 
bypass surgery, the veteran would apparently have had no hope 
of survival.  Furthermore, the appellant has not testified 
that she was unaware of the risks associated with the 
procedure.  While the Board is sympathetic, there is simply 
no medical evidence to support the appellant's contentions.  
For the foregoing reasons, the Board finds that the veteran's 
cause of death was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on VA's part.  The veteran's 
demise based on his coronary artery and pulmonary diseases 
was reasonably foreseeable.  Therefore, entitlement to DIC 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C. § 1151 is denied.  See 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358 (2002).

Accrued Benefits

The appellant contends that she has a valid claim for 
automobile assistance, which should be honored.  

In an August 1998 rating decision, the RO established 
entitlement for the veteran to automobile and adaptive 
equipment.  The day before his death, VA received a telephone 
call from the veteran, who stated that he did not want the 
automobile allowance paid towards the 1998 Chevrolet Cavalier 
as he had returned the vehicle to the dealer because he 
needed a wheel chair lift.  Consequently, the veteran stated 
that he would be submitting a new application for another 
vehicle.  In a letter dated the same day, the RO notified 
Byers Chevrolet that they would not pay the automobile grant 
to them because the veteran had advised VA that he had 
returned the vehicle to their dealership.  

On November 10, 1998, VA received an Application for 
Automobile or Other Conveyance and Adaptive Equipment, which 
had been signed by the veteran on November 6, 1998.  The same 
day, VA received a telephone call from the National Cemetery, 
which reported the death of the veteran on November 10, 1998.  
On November 23, 1998, VA received a bill of sale from Trader 
Bud's Chrysler-Plymouth-Jeep and the appellant's claims for 
benefits due to the veteran's death.  

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to the veteran's 
surviving spouse, children, dependent parent, or to the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

However, the United States Court of Appeals for Veterans 
Claims has determined that financial assistance for the 
purchase of an automobile is not a periodic monetary benefit, 
for which accrued benefits may be authorized.  Gillis v. 
West, 11 Vet. App. 441 (1998).  Further, automobile purchase 
assistance must be paid directly to the seller of the 
automobile, whereas payment of accrued benefits is limited to 
specified family member or individuals who paid the expense 
of the last sickness and burial.  Id.  Therefore, as a matter 
of law, the appellant is not entitled to receive automobile 
purchase assistance under 38 U.S.C.A. § 3902 as an accrued 
benefit.  Id.; Sabonis v. Brown, 426 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.

Entitlement to financial assistance in the purchase of an 
automobile, for accrued benefits purposes, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

